ACCEPTED
                                                                                                                                                             03-14-00257-CV
                                                                                                                                                                    4675918
                                                                                                                                                   THIRD COURT OF APPEALS
                                                                                                                                                              AUSTIN, TEXAS
                                                                                                                                                        3/27/2015 2:41:21 PM
                                                                                                                                                           JEFFREY D. KYLE
                                                                                                                                                                      CLERK




                                                                                                                                   FILED IN
                                                                                                                            3rd COURT OF APPEALS
                                                                                                                                AUSTIN, TEXAS
                                                                                                                            3/27/2015 2:41:21 PM
                                                        March 27, 2015                                                        JEFFREY D. KYLE
                                                                                                                                    Clerk

Mr. Jeffrey D. Kyle
Third Court of Appeals, Clerk
P.O. Box 12547
Austin, Texas 78711

        Re: Court of Appeals No.: 03-14-00257-CV; Maverick County, City of Eagle
        Pass, Maverick County Hospital District, Maverick County Environmental and
        Public Health Association, and George Baxter v. Railroad Commission of
        Texas, Dos Republicas Coal Partnership, Camino Real Fuels and North
        American Coal Company

Dear Mr. Kyle:

      In response to your letter of March 24, 2015, I am writing to notify you that I
intend to argue the above-referenced case before the Court at 9:00 a.m. on May 20,
2015, on behalf of Appellee, Railroad Commission of Texas.

                                                                     Respectfully Submitted,

                                                                     /s/ Nancy Elizabeth Olinger
                                                                     Nancy Elizabeth Olinger
                                                                     Assistant Attorney General
                                                                     State Bar No. 15254230
                                                                     Environmental Protection Division
                                                                     P.O. Box 12548
                                                                     Austin, Texas 78711-2548

                                                                     ATTORNEY FOR RAILROAD
                                                                     COMMISSION OF TEXAS

cc:     All counsel of record – Via E-Service




  PO S T OF F I C E BO X 12548, AU S T I N , TE X A S 78711-2548         TEL:     (512)463-2100              W W W .TEX A SAT T O R N E YGEN ER A L.G O V
                                                 A n Equa l Em pl o ym ent O pp or t unit y Em pl o ye r ·